DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Figures 5-7, relating to claims 1-10) in the reply filed on December 29th, 2021 is acknowledged.  The traversal is on the ground(s) that there is not an undue search burden placed upon the Examiner.  This is not found persuasive because this is not a requirement under Unity of Invention analysis (see MPEP 1893.03(d)). In this case, the shared technical features of the species are known in the prior art, and there are technical features that are not shared between inventions of the other unelected species. Further, even if an undue search burden is required for the restriction to be proper, an undue search burden is placed upon the Examiner because the features of Species A that require search are not common in the other species, and are then mutually exclusive and require separate search strategies for each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 9 contains the trademark/trade name “SUS304”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe stainless steel and, accordingly, the identification/description is indefinite.
For the purposes of examination, the limitation will be interpreted as stainless steel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daikin (JP H1113686A) in view of Yoo (KR 20110091388A), and further in view of Royal (US 8925197).
Regarding claims 1 and 10;
Daikin discloses a turbo compressor, comprising: a rotary shaft (13) comprising a rotor (23); a first impeller (15) provided at the first side of the rotary shaft; a thrust bearing runner 
Daikin fails to teach a groove formed at a first side of the rotary shaft, that a base of the first impeller faces the groove, the second impeller having a smaller maximum diameter than that of the first impeller, and a tie rod having an outer diameter that is smaller than an inner diameter of the groove, wherein the tie rod is configured to be coupled to the groove when a preload is applied to the first impeller and the thrust bearing runner.
Yoo teaches a compressor assembly with back to back centrifugal rotors (Figure 1) with a compressor impeller (122) that includes a thrust bearing runner (180) and sealing assembly (190) formed between the back of the impeller and the shaft (140). The centrifugal rotors are attached together with a tie rod (161) that extends through the impeller and groove formed in the rotary shaft, and applies a preload to couple the first impeller and thrust bearing runner.
Royal teaches a compressor with a common connecting shaft (16) to back to back compressor impellers (Figure 1). The first impeller is a larger maximum diameter when compared with the second impeller.
Because Daikin discloses a turbo compressor with a thrust bearing arrangement between the impeller and the rotor shaft with the portion extending into the impeller being of smaller outer diameter, and because Yoo teaches a compressor rotor with a tie rod installed through the impeller and grooved shaft with the back of the impeller facing the groove with the impeller with the thrust bearing runner installed within the groove of the shaft, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbo compressor of Daikin such that a groove formed at a first side of the rotary shaft, that a base of the first impeller faces the groove and a tie rod having an outer diameter that is smaller than an inner diameter of the groove, wherein the tie rod is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the impellers of Daikin such that the second impeller having a smaller maximum diameter than that of the first impeller as taught by Royal as a smaller dimension pump impeller is more compact and still achieves the same results of increasing the pressure from stage 1 to stage 2 to the exit.

	Regarding claims 2-5, Daikin in view of Yoo and Royal teaches the turbo compressor according to claim 1 above. Daikin as modified by Yoo further teaches a coupling sleeve (Yoo; 190) provided between the first impeller and the thrust bearing runner, the first impeller and the thrust bearing runner comprise coupling shafts configured to be inserted into the coupling sleeve so as to couple the first impeller and the thrust bearing runner, wherein outer diameters of the coupling shafts are equal to or greater than an inner diameter of the coupling sleeve such that the coupling shafts are coupled to the coupling sleeve by press fitting, and a sum of lengths of the coupling shafts inserted into the coupling sleeve is smaller than a length of the coupling sleeve such that the coupling shafts do not contact each other before the preload is applied (see Figure 1 of Yoo; the radially inner portion of the thrust bearing runner internal to the shaft and the tie rod adjacent portion of the impeller has a shaft portion, and both are internal to the coupling sleeve with a gap between them prior to a load being applied).
claim 8, Daikin in view of Yoo and Royal teaches the turbo compressor according to claim 1 above. Daikin further discloses the rotor is provided at a center of the rotary shaft and protrudes radially outward (rotor 23).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Daikin (JP H1113686A) in view of Yoo (KR 20110091388A) and Royal (US 8925197), and further in view of Sugitani (US 20110239695).
Daikin in view of Yoo and Royal teaches the turbo compressor according to claim 1 above.
Daikin fails to teach an end of the rotary shaft at the second side comprises a first section, a second section having an outer diameter greater than that of the first section, and a stepped surface between the first and second sections; the second impeller includes a base plate; and the first and second sections are provided inside and coupled to the second impeller such that the stepped surface contacts the base plate, and the preload is applied to the first and second sections of the rotary shaft by coupling a fastening bolt to the first section of the rotary shaft at a side of the second impeller that is opposite to a side having the base plate.
Sugitani teaches the attachment of a compressor rotor to the shaft (24) with the shaft extending through the impeller (Figure 3A). The shaft end includes a first section and second section, the second section having a greater diameter than the first section, with a stepped surface between the first and second sections, the first and second sections are provided inside and coupled to the impeller such that the stepped surface contacts the base plate (see Figure 3A; sections 24a, 24e, and 24d of the shaft with a stepped section in contact with the base plate). A fastening bolt (29) is coupled to the first section of the rotary shaft opposite to the base plate. The utilization of the multiple diameter shaft portions provides for an impeller-side regulating unit and shaft side regulating unit with fewer parts, reducing the overall cost of manufacture.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daikin (JP H1113686A) in view of Yoo (KR 20110091388A) and Royal (US 8925197), and further in view of Armand (US 10677257).
Daikin in view of Yoo and Royal teaches the turbo compressor according to claim 1.
Daikin fails to teach the material utilizes for the tie rod.
Armand teaches a compressor wheel assembly with a center shaft that is connected to another rotor wheel on the other side which utilizes a tie rod and nut attachment of the compressor wheel. The material utilized can be stainless steel (“For example, a shaft may be made of steel (e.g., stainless or other steel) and a compressor wheel may be made of aluminum (e.g., aluminum or aluminum alloy)”). The shaft in discussion is analogous to the tie rod.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tie rod of Daikin as modified by Yoo such that it is formed of stainless steel as taught by Armand for the purposes of a strong material that is corrosion resistant to secure the compressor impeller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745